



WARNING


The court hearing this matter directs
    that the following notice be attached to the file:

This is a case under Part
    III of the
Child and
    Family Services Act
and is subject to one or more of subsections 48(7), 45(8) and 45(9) of the
    Act.  These subsections and subsection 85(3) of the
Child and Family Services Act
, which deals with the consequences
    of failure to comply, read as follows:

45.  (7)
Order excluding media
    representatives or prohibiting publication
.  The court may make an order,



(c) prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where the court is of the opinion that  publication
    of the report, , would cause emotional harm to a child who is a witness at or
    a participant in the hearing or is the subject of the proceeding.

(8)

Prohibition:
    Identifying child
.  No person shall publish or make
    public information that has the effect of identifying a child who is a witness
    at or a participant in a hearing or the subject of a proceeding, or the childs
    parent or foster parent or a member of the childs family.

45(9)

Idem: order re
    adult
.  The court may make an order prohibiting the
    publication of information that has the effect of identifying a person charged
    with an offence under this Part.



85.  (3)
Idem
.  A person who contravenes subsection 45(8) or 76(11) (publication
    of identifying information) or an order prohibiting publication made under
    clause 45(7)(c) or subsection 45(9), and a director, officer or employee of a
    corporation who authorizes, permits or concurs in such a contravention by the
    corporation, is guilty of an offence and on conviction is liable to a fine of
    not more than $10,000 or to imprisonment for a term of not more than three
    years, or to both.




COURT OF APPEAL FOR ONTARIO

CITATION: Childrens Aid Society of the Region of Halton v.
    E.M., 2014

ONCA 342

DATE: 20140501

DOCKET: C58255

Laskin, Watt and Hourigan JJ.A.

BETWEEN

The Childrens Aid Society of the Region of
    Halton

Applicant

Respondent on Appeal

and

E. M.

Respondent

Appellant on Appeal

and

M. K.

Respondent on Appeal

E. M., acting in person

Laura R. Goldfarb, for the respondent

Heard and released orally:  April 16, 2014

On appeal from the order of Justice Douglas K. Gray of
    the Superior Court of Justice, dated January 8, 2014.

ENDORSEMENT

[1]

The appellant appeals the order of Justice Gray dismissing her motion to
    extend the time to appeal a Crown wardship order made with respect to her
    daughter.

[2]

The appellant submits that she has a valid appeal and that she has made
    significant strides to address the issues that led to the Crown wardship order. 
    She further asserts that is in the best interests of the child that she be
    permitted to proceed with her appeal.

[3]

While we commend the appellants efforts to address the issues which led
    to CAS involvement, we see no basis to interfere with the motion judges
    order.

[4]

The appellant has not explained her lengthy delay in commencing her
    appeal nor established an intention to appeal within the relevant period.

[5]

We are also not satisfied that the appeal has any merit given that the
    same arguments have been considered and rejected in her motion for leave to
    bring a status review.

[6]

Finally, we do not find that it is in the interests of justice to grant
    leave.  The appellants daughter is 14 years old, has been placed for adoption
    and there is an openness order in place. We do not believe that it would be in
    the best interests of the child to upset her current arrangements.

[7]

Given our findings above, it is unnecessary to consider the respondents
    argument that the court does not have jurisdiction to grant leave to extend the
    time for appeal because the child has been placed for adoption.

[8]

The appeal is dismissed.

John Laskin J.A.

David Watt J.A.

C.W. Hourigan J.A.


